DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 1, 3, 6-7, 9, 11, 13, 17-19 and species in the reply filed on 12/08/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In response 12/08/2020, applicant indicates claim 9, 17-18 are submitted to read on the elected species. The applicant does not explicitly recite claims are withdrawn and therefore examiner will utilize the best judgement in light of applicant’s restriction selection. Claim 8 and 16 do not comprise material consideration which are specific to the species restriction AND comprise claims which are explicitly stated by applicant to read on the claims. Therefore claim 8 and 16 are additionally considered. 
Claims 2, 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/2020.

Claim Rejections - 35 USC § 112
Claim 7, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claim includes three separate “If-statements” whereby none of the statements 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-11, 13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasching et al (PGPUB 2012/0100438) further in view of Suzuki et al (“Composite sulfur electrode for all-solid-state lithium-sulfur battery with Li2S-GeS2-P2S5 based Thio-LISICON Solid electrolyte”. Electrochmistry Society of Japan. Dec 2017.
Claim 1: Fasching teaches an electrode composite structure material for high capacity active material [Abstract]. The electrode material comprises a base structure that is made to be porous whereby it maintains at least some porosity during lithiation and delithiation [0006]. The electroactive materials undergo volumetric expansion and contraction based upon lithiation and delithiation such that each particle comprises a plurality of inner pores formed therein to accommodate this volumetric change [Fig 1; 0029-0032]. 
The limitation of the average interparticle between respective porous particles being 0%-40% is not explicitly recited by Fasching. The electrode teachings have a space which comes from pores of the porous base structure and voids between the shell material and base material [0029, 0032]. The plurality of the pores of the electroactive material are taught to accommodate the volumetric expansion, which would have the effect of minimizing the outward expansion of the particles [0040-
Fasching teaches an electrode (200) to be formed with a porous particle encapsulated with a shell material (240) [0005], but is silent to teach a solid-state electrolyte. Fasching presents the active material to be selectable of sulfur materials [0005]; although the instant claim is silent to require such specifics, it is recited in this rejection based upon compact prosecution to more accurately draw attention to teachings of the instant specification and more properly connect to the secondary reference herein, arguments pertaining to sulfur will be moot as there is no positive recitation for sulfur as a requirement of scope for claim 1. 
Suzuki teaches a composite sulfur electrode for use in an all-solid-state-lithium-sulfur-battery [Abstract]. Sulfur, acetylene black, and solid electrolyte Li3.25Ge0.25P0.75S4 are mixed to for the composite electrode [Abstract; Introduction]; the more generic electrolyte material is taught to be Li4-xGe1-xPxS4 [Introduction]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the electrode of Fasching to include the solid electrolyte material as taught by Suzuki in order to improve the electrochemical characteristics [Introduction]. 
Claim 11, 13: Fasching teaches an electrode composite structure material for high capacity active material [Abstract]. The battery cell comprises two electrodes and an electrolyte therebetween [Fig 4; 0072-0078]. The electrode material comprises a base structure that is made to be porous whereby it maintains at least some porosity during lithiation and delithiation [0006]. The electroactive materials undergo volumetric expansion and contraction based upon lithiation and delithiation such that 
The limitation of the average interparticle between respective porous particles being 0%-40% is not explicitly recited by Fasching. The electrode teachings have a space which comes from pores of the porous base structure and voids between the shell material and base material [0029, 0032]. The plurality of the pores of the electroactive material are taught to accommodate the volumetric expansion, which would have the effect of minimizing the outward expansion of the particles [0040-0042]. The features of Fasching are constructed to decrease cracking and increase mechanical strength of the electrode through charging cycles based upon the known swelling of the active material [0028-0029]. The shell material [Fig 2A] is designed to mechanically constrain the porous bases during lithiation-delithiation cycling and therefore is interpreted to meet the claimed limitations of 0%-40%. The electrode layer is explicitly taught to have a layer porosity of less than 25% [0053].
Fasching teaches an electrode (200) to be formed with a porous particle encapsulated with a shell material (240) [0005], but is silent to teach a solid-state electrolyte. Fasching presents the active material to be selectable of sulfur materials [0005]; although the instant claim is silent to require such specifics, it is recited in this rejection based upon compact prosecution to more accurately draw attention to teachings of the instant specification and more properly connect to the secondary reference herein, arguments pertaining to sulfur will be moot as there is no positive recitation for sulfur as a requirement of scope for claim 1. 
Suzuki teaches a composite sulfur electrode for use in an all-solid-state-lithium-sulfur-battery [Abstract]. Sulfur, acetylene black, and solid electrolyte Li3.25Ge0.25P0.75S4 are mixed to for the composite electrode [Abstract; Introduction]; the more generic electrolyte material is taught to be Li4-xGe1-xPxS4 [Introduction]. The battery cell comprises an electrolyte and counter electrode [Results & Discussion]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify 
Claim 3: Fasching teaches the structure during lithiation and delithiation to retain a porosity of at least 10% [0006].
Claim 5: Fasching teaches the particles to be substantially round [Fig 2a-2b]. Additionally Suzuki depicts the particles to be agglomerations of substantially round structural particles [Fig 1]. The specific selection of shape is obvious to optimize in order to improve mechanical stability while optimizing energy density. MPEP 2144.04 Change of shape. 
Claim 6, 19: Fasching is silent to teach the specifics of the electrode to comprise electrolyte material.
Suzuki teaches the solid electrolyte is Li3.25Ge0.25P0.75S4 Abstract; Introduction];
Claim 7, 20: Fasching does not require Li10MP2S12, PEO, or PAN and therefore does not require the additional limitations presented in the instant claim. 
Claim 9: Fasching teaches the addition of carbon [0004, 0046].
Claim 10: Suzuki teaches carbon being added in a proportion of 25% [Experimental] and is silent to binders or reinforcing fillers (interpreted to be 0% or added in a proportion which is minimal and within the upper bounds of the instant claim). 
Additionally, Fasching teaches additives, binders, and reinforcing filler material are option [0046] whereby the limitation of 0% for each is met. There is no nexus of features or criticality presented for consideration of allowability when all features can be excluded. One having ordinary skill in the art would recognize the trade-off between energy characteristics and mechanical strength by increasing or decreasing the specific proportions of materials of active material, fillers, conductive agent, binders. 

s 1, 3, 5-7, 9-11, 13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (“Composite sulfur electrode for all-solid-state lithium-sulfur battery with Li2S-GeS2-P2S5 based Thio-LISICON Solid electrolyte”. Electrochmistry Society of Japan. Dec 2017) further in view of Fasching et al (PGPUB 2012/0100438).
Claim 1: Suzuki teaches a composite sulfur electrode for use in an all-solid-state-lithium-sulfur-battery [Abstract]. Sulfur, acetylene black, and solid electrolyte Li3.25Ge0.25P0.75S4 are mixed to for the composite electrode [Abstract; Introduction]; the more generic electrolyte material is taught to be Li4-xGe1-xPxS4 [Introduction]. 
Suzuki is silent to discuss the porosity of the active material particle that is capable of compensating the expansion and contraction during cycling.
Fasching teaches an electrode composite structure material for high capacity active material [Abstract]. Fasching presents the active material to be selectable of sulfur materials [0005]. The electrode material comprises a base structure that is made to be porous whereby it maintains at least some porosity during lithiation and delithiation [0006]. The electroactive materials undergo volumetric expansion and contraction based upon lithiation and delithiation such that each particle comprises a plurality of inner pores formed therein to accommodate this volumetric change [Fig 1; 0029-0032]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the sulfur material of Suzuki to include internal pores as taught by Fasching in order to allow for the swelling from cycling to be absorbed by the particle whereby the mechanical structure properties of the electrode layer as a whole are improved. 
Suzuki is silent to teach the interparticle porosity to be restrictive such that the swelling from cycling is relied upon the porosity of the particle of the active material. 
The limitation of the average interparticle between respective porous particles being 0%-40% is not explicitly recited by Fasching. The electrode teachings have a space which comes from pores of the 
Claim 11: Suzuki teaches a composite sulfur electrode for use in an all-solid-state-lithium-sulfur-battery [Abstract]. Sulfur, acetylene black, and solid electrolyte Li3.25Ge0.25P0.75S4 are mixed to for the composite electrode [Abstract; Introduction]; the more generic electrolyte material is taught to be Li4-xGe1-xPxS4 [Introduction].  The battery comprises an electrolyte and counter electrode [Results and Discussion]. 
Suzuki is silent to discuss the porosity of the active material particle that is capable of compensating the expansion and contraction during cycling.
Fasching teaches an electrode composite structure material for high capacity active material [Abstract]. Fasching presents the active material to be selectable of sulfur materials [0005]. The electrode material comprises a base structure that is made to be porous whereby it maintains at least some porosity during lithiation and delithiation [0006]. The electroactive materials undergo volumetric expansion and contraction based upon lithiation and delithiation such that each particle comprises a 
Suzuki is silent to teach the interparticle porosity to be restrictive such that the swelling from cycling is relied upon the porosity of the particle of the active material. 
The limitation of the average interparticle between respective porous particles being 0%-40% is not explicitly recited by Fasching. The electrode teachings have a space which comes from pores of the porous base structure and voids between the shell material and base material [0029, 0032]. The plurality of the pores of the electroactive material are taught to accommodate the volumetric expansion, which would have the effect of minimizing the outward expansion of the particles [0040-0042]. The features of Fasching are constructed to decrease cracking and increase mechanical strength of the electrode through charging cycles based upon the known swelling of the active material [0028-0029]. The shell material [Fig 2A] is designed to mechanically constrain the porous bases during lithiation-delithiation cycling and therefore is interpreted to meet the claimed limitations of 0%-40%. The electrode layer is explicitly taught to have a layer porosity of less than 25% [0053].It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the spacing and voids within the electrode material of Suzuki to include mechanically constrained electroactive base material as taught by Fasching in order to allow for the swelling from cycling to be absorbed by the particle whereby the mechanical structure properties of the electrode layer as a whole are improved.
Claim 3: Suzuki teaches the electroactive material to be sulfur [Introduction], but is silent to teach the porosity of the particle. 

Claim 5: Suzuki depicts the particles to be agglomerations of substantially round structural particles [Fig 1]. Additionally Fasching teaches the particles to be substantially round [Fig 2a-2b]. The specific selection of shape is obvious to optimize in order to improve mechanical stability while optimizing energy density. MPEP 2144.04 Change of shape. 
Claim 6, 19: Suzuki teaches the solid electrolyte is Li3.25Ge0.25P0.75S4 Abstract; Introduction];
Claim 7, 20: Suzuki does not require Li10MP2S12, PEO, or PAN and therefore does not require the additional limitations presented in the instant claim. 
Claim 9: Suzuki teaches acetylene black [Introduction], applicant’s carbon-based material. 
Claim 10: Suzuki teaches the AB added in an amount of 25wt% [Experimental]
Fasching teaches additives, binders, and reinforcing filler material are option [0046] whereby the limitation of 0% for each is met. There is no nexus of features or criticality presented for consideration of allowability when all features can be excluded.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasching et al (PGPUB 2012/0100438) and Suzuki et al (“Composite sulfur electrode for all-solid-state lithium-sulfur battery with Li2S-GeS2-P2S5 based Thio-LISICON Solid electrolyte”. Electrochmistry Society of Japan. Dec 2017) as applies to claims above, further in view of Liu et al (PGPUB 2019/0341200)
Claim 4: Fasching is silent to teach a honeycomb particle construction
. 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (“Composite sulfur electrode for all-solid-state lithium-sulfur battery with Li2S-GeS2-P2S5 based Thio-LISICON Solid electrolyte”. Electrochmistry Society of Japan. Dec 2017) and Fasching et al (PGPUB 2012/0100438) as applies to claims above, further in view of Liu et al (PGPUB 2019/0341200).
Claim 4: Suzuki is silent to teach a honeycomb particle construction
Liu teaches a yolk-shell structure for use in an elemental sulfur material [Abstract]. A particle is taught to be made into a honeycomb structure [0010]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the structure of the particles of Suzuki to include honeycomb shaped as taught by Liu in order to enhance the mechanical strength of the material [0059]. 

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasching et al (PGPUB 2012/0100438) and Suzuki et al (“Composite sulfur electrode for all-solid-state lithium-sulfur battery with Li2S-GeS2-P2S5 based Thio-LISICON Solid electrolyte”. Electrochmistry Society of Japan. Dec 2017) as applies to rejection above, further in view of Pope et al (PGPUB 2019/0157665)
Claim 8: Fasching is silent to teach the amount of sulfur.
Suzuki teaches mixing the Sulfur:Acetylene Black: Li3.25Ge0.25P0.75S4 in a proportion of 25:25:50, but is silent to teach variability or rationalization for the selection of this proportion. It is well known in 
Pope teaches a nanocomposite having sulfur for use in a stable, high capacity lithium-sulfur battery [Abstract]. The sulfur material is processed to enable it to have increased properties [0003-0007]. The sulfur amount is taught to be in the high amounts exemplified to be 62-75wt% [0062]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the sulfur amount of Faching to include a selection amount within the claimed range of 30-90wt% as taught by Pope in order to have a high maximum specific capacity [0062]. 

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (“Composite sulfur electrode for all-solid-state lithium-sulfur battery with Li2S-GeS2-P2S5 based Thio-LISICON Solid electrolyte”. Electrochmistry Society of Japan. Dec 2017) and Fasching et al (PGPUB 2012/0100438) as applied to rejections above, further in view of Pope et al (PGPUB 2019/0157665).
Claim 8: Suzuki teaches mixing the Sulfur:Acetylene Black: Li3.25Ge0.25P0.75S4 in a proportion of 25:25:50, but is silent to teach variability or rationalization for the selection of this proportion. It is well known in the art that the increase in electroactive material will increase the specific energy of the battery. The prior art presents means to mitigate known swelling effects during lithiation/delithiation of the active material. The higher the concentration of electroactive material, the more swelling, and thus the decrease of mechanical strength. The secondary reference submitted herein is for formality of prosecution as this relationship is well known in the art.
. 

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasching et al (PGPUB 2012/0100438) and Suzuki et al (“Composite sulfur electrode for all-solid-state lithium-sulfur battery with Li2S-GeS2-P2S5 based Thio-LISICON Solid electrolyte”. Electrochmistry Society of Japan. Dec 2017) as applies to rejection above, further in view of Son et al (PGPUB 2020/0274195)
Claim 14: is silent to teach the second electrode to comprise an electrolyte and a second electrode being intimately mixed.
Son teaches an all-solid state battery [Abstract]. It is presented that the application and structural integrity of all-solid state batteries are difficult to construct [Summary]. The prior art presents a plurality of methods of mixing electrode active material with separator material in order to improve the mechanical structure of the assembly as a whole [Fig 2-4]. The prior art teaches an electrode with electrolyte for a second electrode whereby at least the separator between the first and second electrode is comprised at a mixture layer between [0009-0011]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the second electrode of _ to include a slurry of the second electrode and electrolyte as taught by Son in order to improve mechanical and energy characteristics of the assembled cell [0003-0004].
Claim 15: The prior art teaches a separator whereby the electrical connection directly between the anode and cathode is not desirable. The separator of the prior art is formed by one of the first and 
Claim 16: Fasching teaches a first particle of a first electrode to comprise 10% porosity [0006], but is silent to comment to the application of the same principle to the other electrode. One having ordinary skill in the art would have recognized that swelling and volumetric considerations can be applicable to any material in the manner presented by Fasching whereby it is obviated to make all active materials that experience volumetric changes be porous. 
Claim 17, 18: Fasching teaches the material to be selectable of sulfur. Fasching teaches the structure during lithiation and delithiation to retain a porosity of at least 10% [0006].

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (“Composite sulfur electrode for all-solid-state lithium-sulfur battery with Li2S-GeS2-P2S5 based Thio-LISICON Solid electrolyte”. Electrochmistry Society of Japan. Dec 2017) and Fasching et al (PGPUB 2012/0100438) as applied to rejections above, further in view of Son et al (PGPUB 2020/0274195)
Claim 14: Suzuki is silent to teach the second electrode to comprise an electrolyte and a second electrode being intimately mixed.
Son teaches an all-solid state battery [Abstract]. It is presented that the application and structural integrity of all-solid state batteries are difficult to construct [Summary]. The prior art presents a plurality of methods of mixing electrode active material with separator material in order to improve the mechanical structure of the assembly as a whole [Fig 2-4]. The prior art teaches an electrode with electrolyte for a second electrode whereby at least the separator between the first and second electrode is comprised at a mixture layer between [0009-0011]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the second electrode of Suzuki to 
Claim 15: Suzuki teaches an electrolyte between the anode and cathode. The prior art teaches a separator whereby the electrical connection directly between the anode and cathode is not desirable. The separator of the prior art is formed by one of the first and second solid state electrolytes. Son teaches the solid state electrolyte to be formed by the material addition of the cathode and anode to improve the mechanical integrity of the final product. 
Claim 16: Suzuki teaches a second electrode, but is silent to teach the second particle to have a porosity.
Fasching teaches the structure during lithiation and delithiation to retain a porosity of at least 10% [0006]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the sulfur material of Suzuki to include internal pores as taught by Fasching in order to allow for the swelling from cycling to be absorbed by the particle whereby the mechanical structure properties of the electrode layer as a whole are improved.
Claim 17: Suzuki teaches the first a solid state electroactive material to be sulfur [Abstract].
Claim 18: Suzuki teaches the first a solid state electroactive material to be sulfur [Abstract], but is silent to teach the porosity of the particle.
Fasching teaches the structure during lithiation and delithiation to retain a porosity of at least 10% [0006]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the sulfur material of Suzuki to include internal pores as taught by Fasching in order to allow for the swelling from cycling to be absorbed by the particle whereby the mechanical structure properties of the electrode layer as a whole are improved.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/               Primary Examiner, Art Unit 1723